  Case: 1:17-cv-00460-MRB Doc #: 121 Filed: 07/10/20 Page: 1 of 1 PAGEID #: 1782




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT CINCINNATI

 BAOYANG CHEN,                                    :       Case no. 1:17-cv-460
                                                  :
                                 Plaintiff        :       Judge Michael R. Barrett
                                                  :
 v.                                               :       ORDER GRANTING GOLD STAR’S
                                                  :       MOTION FOR EXTENSION OF TIME
 GSC OPPORTUNITIES, L.P., et al.,                 :
                                                  :
                                 Defendants.      :
                                                  :

       This case is before the Court on the unopposed motion (doc. 120) of defendant Gold Star

Chili, Inc., for an extension of time to file its reply in support of its motion to dismiss (doc. 114).

The motion is GRANTED. Gold Star shall file its reply on or before July 31, 2020.

       .


                                                               /s/ Michael R. Barrett
                                                          UNITED STATES DISTRICT JUDGE




                                                      1
